         Case 2:21-cv-00069-SMJ      ECF No. 6   filed 02/23/21   PageID.20 Page 1 of 2



                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



2                                                                     Feb 23, 2021
                                                                          SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     KATHLEEN M. SWOBODA,                        No. 2:21-cv-00069-SMJ
5
                                 Plaintiff,
6                                                ORDER ADOPTING REPORT
                   v.                            AND RECOMMENDATION
7
     DENIS MCDONOUGH,1 Secretary of
8    the Department of Veterans Affairs,

9                                Defendant.

10

11          Before the Court is Magistrate Judge Rodgers’s February 1, 2021 Report and

12   Recommendation, ECF No. 4, recommending that this Court (1) deny Plaintiff’s

13   Application to Proceed In Forma Pauperis, ECF No. 2, and (2) require Plaintiff to

14   pay the filing fee and administrative fee in full within thirty (30) days of an Order

15   adopting this Report and Recommendation. No objections have been filed, and

16   Plaintiff has paid the filing fee.

17

18

19

20   1
      Denis McDonough has succeeded Robert Wilkie as the Secretary of Veterans
     Affairs.


     ORDER ADOPTING REPORT AND RECOMMENDATION – 1
        Case 2:21-cv-00069-SMJ     ECF No. 6   filed 02/23/21   PageID.21 Page 2 of 2




1          After reviewing the Report and Recommendation and relevant authorities,

2    the Court finds the Magistrate Judge’s findings are correct. Therefore, the Court

3    adopts the Report and Recommendation in its entirety.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     The Report and Recommendation, ECF No. 4, is ADOPTED in its

6                 entirety.

7          2.     Plaintiff’s Application to Proceed In Forma Pauperis, ECF No. 2, is

8                 DENIED.

9          3.     Plaintiff’s Motion for Appointment of Pro Bono Counsel, ECF No. 5,

10                is DENIED.

11         4.     Denis McDonough has succeeded Robert Wilkie, as the Secretary of

12                Veterans    Affairs.   Accordingly,   this    Court   SUBSTITUTES

13                Denis McDonough for Robert Wilkie as a Defendant in this matter

14                under Fed. R. Civ. P. 25(d). The Clerk’s Office is directed to AMEND

15                the caption accordingly.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel, pro se Plaintiff, and Magistrate Judge Rodgers.

18         DATED this 23rd day of February 2021.

19
                         __________________________
20                       SALVADOR MENDOZA, JR.
                         United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION – 2
